
	
		I
		111th CONGRESS
		2d Session
		H. R. 6528
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2010
			Mr. Walz (for himself
			 and Mrs. Myrick) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for improvement of field emergency medical
		  services, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Field EMS Quality, Innovation,
			 and Cost Effectiveness Improvements Act of 2010.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Recognition of NHTSA as primary Federal agency for
				field EMS.
					Sec. 5. Field EMS Excellence, Quality, Universal Access,
				Innovation and Preparedness.
					Sec. 6. Field EMS System Performance, Integration and
				Accountability.
					Sec. 7. Field EMS quality.
					Sec. 8. Field EMS education grants.
					Sec. 9. Evaluating innovative models for access and delivery of
				field EMS for patients.
					Sec. 10. Enhancing research in field EMS.
					Sec. 11. National Emergency Medical Services Advisory
				Council.
					Sec. 12. Emergency care coordination.
					Sec. 13. Emergency Medical Services Trust Fund.
					Sec. 14. Authorization of appropriations.
				
			2.FindingsThe Congress finds the following:
			(1)All persons
			 throughout the country should have access to and receive high-quality emergency
			 medical care as part of a coordinated emergency medical services system.
			(2)Properly
			 functioning emergency medical services (EMS) systems, 24 hours per day, 7 days
			 per week, are essential to ensure access to emergency medical care and
			 transport for all patients with emergency medical conditions. Such coordinated
			 EMS systems are also necessary for response to catastrophic incidents.
			(3)Ensuring
			 high-quality and cost-effective EMS systems requires readiness, preparedness,
			 medical direction, oversight, and innovation throughout the continuum of
			 emergency medical care through Federal, State, and local multijurisdictional
			 collaboration and sufficient resources for EMS agencies and providers.
			(4)At the Federal
			 level, EMS responsibilities and resources of several Federal agencies
			 consistent with their expertise and authority must emphasize the critical
			 importance of Federal agency collaboration and coordination for all emergency
			 medical services.
			(5)At the State and
			 local level, EMS systems and agencies require the coordination and improved
			 capabilities of multiple and diverse stakeholders.
			(6)Emergency medical
			 services encompass the provision of care provided to patients with emergency
			 medical conditions throughout the continuum, including care provided in the
			 field, hospital, and rehabilitation settings.
			(7)Field EMS
			 comprises essential emergency medical services, including medical care or
			 medical transport provided to patients prior to or outside medical facilities
			 and other clinical settings. The primary purpose of field emergency medical
			 services is to ensure that emergency medical patients receive the right care at
			 the right place in the right amount of time.
			(8)Coordinated and
			 high-quality field EMS is essential to the Nation’s security. Field EMS is an
			 essential public service provided by governmental and nongovernmental agencies
			 and practitioners 24 hours a day, 7 days a week, and during catastrophic
			 incidents. To ensure disaster and all-hazards preparedness for EMS operations
			 as part of the Nation’s comprehensive disaster preparedness, Federal funding
			 for preparedness activities, including catastrophic training and drills, must
			 be provided to governmental and nongovernmental EMS agencies so as to ensure a
			 greater capability within each of these areas.
			(9)Numerous
			 recommendations from several significant national reports and documents have
			 demonstrated the need in multiple areas for substantial improvement for
			 emergency medical services provided in the field, including recommendations in
			 the EMS Agenda for the Future, the Institute of Medicine report The
			 Future of Emergency Care in the United Health System, and the National
			 EMS Education Agenda for the Future: A Systems Approach and recommendations by
			 the National EMS Workforce Injury and Illness Surveillance Program, the
			 Department of Transportation’s National EMS Advisory Council (NEMSAC), and the
			 Federal Interagency Committee on Emergency Medical Services (FICEMS).
			(10)To substantially
			 improve field EMS advancements must be made in several essential areas
			 including in readiness, innovation, preparedness, education and workforce
			 development, safety, financing, quality, standards, and research.
			(11)The recognition
			 of a primary Federal agency specifically for field EMS is necessary to provide
			 a more streamlined, cost-efficient, and comprehensive approach for field EMS as
			 well as provide a focal point for practitioners and agencies to interface with
			 the Federal Government.
			(12)The long-standing
			 role and capability of the National Highway Traffic Safety Administration
			 (NHTSA) to promote the development of field EMS should be enhanced to serve in
			 a federally recognized leadership role for field EMS, and enable NHTSA to serve
			 as a full and equal partner with other Federal agencies that oversee other
			 aspects of the EMS system and national preparedness and response.
			(13)The Emergency
			 Care Coordinating Center (ECCC) should be statutorily created to ensure its
			 continued and essential leadership role in supporting the Federal Government’s
			 coordination of in-hospital emergency medical care activities, including by
			 promoting the regionalization of emergency medical care and promoting other
			 programs and resources that improve the seamless delivery of the Nation’s daily
			 emergency medical care and emergency behavioral care.
			(14)The essential
			 role of field EMS in disaster preparedness and response must be incorporated
			 into the national preparedness and response strategy and implementation as
			 provided and overseen by the Department of Homeland Security and the Department
			 of Health and Human Services pursuant to their respective jurisdictions.
			(15)The discretionary
			 National EMS Advisory Council (NEMSAC) created by the Department of
			 Transportation under the Federal Advisory Committee Act should be a statutorily
			 established council that ensures non-Federal input and recommendations to
			 NHTSA, FICEMS, and all Federal agencies involved with EMS.
			(16)FICEMS must
			 continue in its essential role in coordinating the Federal activities related
			 to the full spectrum of EMS.
			3.DefinitionsIn this Act:
			(1)The term
			 EMS means emergency medical services.
			(2)The term
			 FICEMS means the Federal Interagency Committee on Emergency
			 Medical Services.
			(3)The term
			 field EMS means emergency medical services provided to patients
			 (pursuant to transport by ground, air, or otherwise) prior to or outside a
			 medical facility or other clinical setting.
			(4)The term
			 field EMS agency means an organization providing field EMS,
			 regardless of—
				(A)whether such
			 organization is governmental, nongovernmental, or volunteer; and
				(B)whether such
			 organization provides field EMS by ground, air, or otherwise.
				(5)The term
			 emergency medical services or EMS means emergency
			 medical care and related services provided to patients at any point in the
			 continuum of health care services, including emergency medical dispatch and
			 medical care and related services provided in the field, during transport, or
			 in a medical facility or other clinical setting.
			(6)The term
			 field EMS patient care reports means the information that a field
			 EMS agency typically creates regarding a patient’s medical condition and
			 treatment in the course of providing emergency medical services to that
			 patient.
			(7)The term
			 NEMSAC means the National Emergency Medical Services Advisory
			 Council established by section 12.
			(8)The term NEMSIS means the
			 National EMS Information System.
			(9)The term
			 NHTSA means the National Highway Traffic Safety
			 Administration.
			(10)The term
			 State EMS Office means an office designated by the State with
			 primary responsibility for oversight of the State’s EMS system, such as
			 responsibility for oversight of EMS coordination, licensing or certifying EMS
			 practitioners, and EMS system improvement.
			(11)The term
			 STEMI means ST–Segment Elevation Myocardial Infarction.
			4.Recognition of
			 NHTSA as primary Federal agency for field EMS
			(a)Primary Federal
			 agency for field EMSNHTSA shall serve as the primary Federal
			 agency for field EMS to provide enhanced Federal support for the development of
			 patient-centered, medically directed, evidence-based, cost-effective, and safe
			 field emergency medical services that are accessible to patients throughout the
			 United States and which ensure 24 hours a day, 7 days a week readiness,
			 catastrophic preparedness, and continual innovation in quality and capability
			 for the betterment of patients. In this capacity, the Administrator of NHTSA
			 shall—
				(1)provide enhanced
			 leadership for emergency medical services provided in the field;
				(2)work in
			 partnership with the other Federal agencies involved with EMS in their
			 respective leadership roles in overseeing other aspects of the full spectrum of
			 emergency medical services and preparedness and response; and
				(3)work in
			 collaboration with FICEMS, which coordinates all Federal EMS efforts, to ensure
			 a seamless Federal approach to a coordinated emergency medical services system
			 across the continuum of emergency medical care.
				(b)Cohesive
			 national field EMS strategyThe Administrator of NHTSA shall,
			 pursuant to this Act, develop and implement a cohesive national strategy to
			 strengthen the development of field emergency medical services (EMS) at the
			 Federal, State, and local levels. In establishing such a strategy, the
			 Administrator shall—
				(1)solicit and
			 consider the recommendations of the NEMSAC as well as relevant
			 stakeholders;
				(2)consult and
			 collaborate with FICEMS to ensure consistency of such a field EMS strategy
			 within the larger Federal strategy regarding all of emergency medical services
			 and national preparedness and response;
				(3)address issues related to EMS patient and
			 practitioner safety, standardization of EMS practitioner licensing and
			 credentialing, field EMS operational improvements and integration of field EMS
			 practitioners into the broader health care system including—
					(A)promotion of the
			 adoption by States of the education standards identified in the
			 Emergency Medical Services Education Agenda for the Future: A Systems
			 Approach and any revisions thereto, including the standardization of
			 licensing and credentialing of field EMS practitioners and standards of care,
			 based on best practices and evidence-based medicine, including by—
						(i)the
			 identification of differences in the levels of care, scope of practice, and
			 licensure and credentialing requirements among the States; and
						(ii)the
			 adoption by the States of national standards for such levels of care, scope of
			 practice and licensure and credentialing requirements;
						(B)promotion of a
			 culture of safety, including—
						(i)the
			 adoption of an anonymous error reporting system designed to identify systemic
			 problems in field EMS patient and practitioner safety and ensure a single means
			 of collecting and reporting relevant error data by field EMS agencies and
			 States;
						(ii)the
			 establishment of field EMS patient and practitioner safety goals and the
			 specific means to improve field EMS practitioner and patient safety to achieve
			 such goals; and
						(iii)the adoption of
			 more uniform national ambulance vehicle safety and manufacturing
			 standards;
						(C)the integration
			 and utilization of field EMS practitioners as part of the larger health care
			 system including—
						(i)the
			 potential utilization of field EMS practitioners for the provision of care to
			 patients with non-emergent medical conditions; and
						(ii)such other
			 strategies to implement the recommendations provided by the National Health
			 Care Workforce Commission, pursuant to section 5101(d)(2) of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 294q(d)(2)); and
						(D)such other issues
			 that the Administrator considers appropriate;
					(4)complete the
			 development of such strategy not later than 18 months after the date of
			 enactment of this Act;
				(5)communicate such
			 strategy to the relevant congressional committees of jurisdiction;
				(6)implement such strategy to the extent
			 practical not later than 3 years after the date of enactment of this Act;
			 and
				(7)update such
			 strategy not less than every 3 years.
				(c)Statutory
			 constructionNothing in this Act shall be construed to preempt
			 any statutory authority otherwise provided for any other Federal agency.
			5.Field EMS
			 Excellence, Quality, Universal Access, Innovation and Preparedness
			(a)In
			 generalThe Administrator shall establish the EQUIP grant
			 program—
				(1)to promote
			 excellence in all aspects of the provision of field EMS by field EMS
			 agencies;
				(2)to enhance the
			 quality of emergency medical care provided to patients by field EMS
			 practitioners through evidence-based, medically directed field emergency
			 care;
				(3)to promote
			 universal access to and availability of high-quality field EMS in all
			 geographic locations of the Nation;
				(4)to spur innovation
			 in the delivery of field EMS; and
				(5)to improve EMS
			 agency preparedness for everyday and catastrophic emergency medical
			 response.
				(b)Application
				(1)In
			 generalTo be eligible to receive a grant under this section, an
			 eligible entity shall submit an application to the Administrator in such form
			 and manner, that contains such agreements, assurances, and information as the
			 Administrator determines to be reasonably necessary to carry out this
			 section.
				(2)Simple
			 formThe Administrator shall ensure that grant application
			 requirements are not unduly burdensome to smaller and volunteer field EMS
			 agencies or other agencies with limited resources.
				(c)Use of
			 fundsGrants may be used by eligible entities to—
				(1)sustain field EMS practitioners to ensure
			 24 hours a day, 7 days a week readiness and preparedness at the local
			 level;
				(2)develop and
			 implement initiatives related to delivery of medical services,
			 including—
					(A)innovative
			 clinical practices to improve the cost-effectiveness and quality of care
			 delivered to emergency patients in the field that results in improved patient
			 outcomes and cost savings to the health system, including for high prevalence
			 emergency medical conditions such as sudden cardiac arrest, STEMI, stroke, and
			 trauma; and
					(B)delivery systems
			 to improve patient outcomes, which may include implementing evidence-based
			 protocols, interventions, systems, and technologies to reduce clinically
			 meaningful response times;
					(3)purchase and
			 implement—
					(A)medical equipment
			 and training for using such equipment;
					(B)communication
			 systems to ensure seamless and interoperable communications with other first
			 responders; and
					(C)information
			 systems to comply with NEMSIS data collection and integrate field emergency
			 care with electronic medical records;
					(4)participate in
			 federally sponsored field EMS research;
				(5)establish or
			 enhance comprehensive medical oversight and quality assurance programs that
			 include the active participation by medical directors in field EMS medical
			 direction and educational programs; and
				(6)such other uses as
			 the Administrator may establish.
				(d)Administration
			 of grantsIn establishing and administering the EQUIP grant
			 program, the Administrator—
				(1)shall establish a
			 grant making process that includes—
					(A)prioritization for
			 the awarding of grants to eligible entities and consideration of the factors in
			 reviewing grant applications by eligible entities including—
						(i)demonstrated
			 financial need for funding;
						(ii)utilization of
			 public and private partnerships;
						(iii)enhanced access
			 to high-quality field EMS in under served geographic areas;
						(iv)unique needs of
			 volunteer and rural field EMS agencies;
						(v)distribution among
			 a variety of geographic areas, including urban, suburban, and rural;
						(vi)distribution of
			 funds among types of EMS agencies, including governmental, non-governmental and
			 volunteer;
						(vii)implementation
			 of evidence-based interventions that improve quality of care, patient outcomes,
			 efficiency, or cost effectiveness; and
						(viii)such other
			 factors as the Administrator considers necessary;
						(B)a peer reviewed
			 process to recommend grant allocations in accordance with the prioritization
			 established by the Administrator except that final award determinations shall
			 be made by the Administrator; and
					(C)the provision of
			 grant awards to eligible entities on an annual basis, except that the
			 Administrator may reserve not more than 25 percent of the available
			 appropriations for multi-year grants and no grant award may exceed a 2-year
			 period;
					(2)shall consult with
			 and take into consideration the recommendations of FICEMS, NEMSAC and relevant
			 stakeholders;
				(3)shall ensure that
			 funds used for catastrophic preparedness activities are consistent and aligned
			 with Federal preparedness priorities; and
				(4)may contract with
			 an independent, third-party, nonprofit organization to administer the grant
			 program if the Administrator establishes conflict-of-interest requirements as
			 part of any such contractual relationship.
				(e)EligibilityEligible grant recipients are field EMS
			 agencies that—
				(1)are licensed by or otherwise authorized in
			 the State in which they operate; and
				(2)have medical
			 oversight and quality improvement programs as defined by the
			 Administrator.
				(f)Annual
			 reportThe Administrator shall submit an annual report on the
			 EQUIP grant program under this section to the Congress.
			6.Field EMS System
			 Performance, Integration and Accountability
			(a)In
			 generalThe Administrator shall establish the SPIA grant
			 program—
				(1)to improve field
			 EMS system performance, integration and accountability;
				(2)to ensure
			 preparedness for field EMS at the State and local levels;
				(3)to enhance
			 physician medical oversight of field EMS systems;
				(4)to improve
			 coordination between regional field EMS systems and integration of such
			 regional field EMS systems into the larger health care system;
				(5)to enhance data
			 collection and analysis to improve, on a continuing basis, the field EMS
			 system; and
				(6)to enhance
			 standardization of national EMS certification of emergency medical technicians
			 and paramedics.
				(b)Use of
			 fundsGrants may be used by eligible entities—
				(1)to enhance
			 pandemic influenza and all hazards EMS preparedness and coordination of medical
			 first response;
				(2)to improve
			 cross-border collaboration and planning among States;
				(3)to collect data
			 with regard to—
					(A)NEMSIS;
					(B)field EMS
			 education;
					(C)field EMS
			 workforce;
					(D)cardiac events,
			 including STEMI and sudden cardiac arrest;
					(E)stroke;
					(F)disasters,
			 including injuries and illnesses;
					(G)ambulance
			 diversion and patient parking;
					(H)trauma (in a
			 manner that is complementary and not duplicative of other trauma data
			 collection such as the National Trauma Data Bank);
					(I)data determined
			 necessary by the State Office of EMS for oversight and coordination of the
			 State field EMS system; and
					(J)any other such
			 data that the Administrator specifies;
					(4)to implement and
			 evaluate system-wide quality improvement initiatives, including medical
			 direction at the State, local, and regional levels;
				(5)to integrate field
			 EMS with other health care services as part of a coordinated system of care
			 provided to patients with emergency medical conditions to help ensure the right
			 patient receives the right care by the right crew in the right vehicle and at
			 the right medical facility in the right amount of time, including by enhancing
			 regional emergency medical dispatch;
				(6)to incorporate
			 national EMS certification for all levels of emergency medical technicians and
			 paramedics;
				(7)to improve the
			 State’s planning for ensuring a consistent, available EMS workforce;
				(8)to fund EMS
			 regional and local oversight and planning organizations or develop regional
			 systems of emergency medical care within the State to further enhance
			 coordination and systemic development throughout the State; and
				(9)for such other
			 uses as the Administrator may establish.
				(c)Administration
			 of grantsIn establishing and administering the SPIA grant
			 program, the Administrator shall—
				(1)establish State
			 EMS system performance standards to serve as guidance to States in improving
			 their EMS systems and in applying for grants under this subsection. In
			 establishing such standards, the Administrator shall—
					(A)take into the
			 consideration the recommendations of FICEMS, NEMSAC, and relevant
			 stakeholders;
					(B)include national
			 evidence-based guidelines; and
					(C)take into account
			 the needs and resource limitations of volunteer, smaller agencies, and agencies
			 in rural areas;
					(2)provide technical
			 assistance to State EMS Offices in conducting comprehensive EMS planning with
			 regard to evidence-based workforce and development competencies for field EMS
			 management;
				(3)allocate, within
			 the available funds, SPIA grants to a maximum of one grant per applicant
			 according to a formula based on population and geographic area, as determined
			 by the Administrator, for a period not to exceed 2 years; and
				(4)require that
			 States allocate a portion of their grant funds to regional and local oversight
			 and planning EMS organizations within the State for the purpose of field EMS
			 system development, maintenance and improvement of coordination among regional
			 organizations.
				(d)ApplicationTo be eligible to receive a grant under
			 this section, an eligible entity shall submit an application to the
			 Administrators in such form and manner, that contains such agreements,
			 assurances and information as the Administrator determines to be reasonably
			 necessary to carry out this section.
			(e)EligibilityThe
			 eligible entities for a grant under this section are the State EMS Office in
			 each of the several States, tribes, and territories.
			(f)Annual
			 reportThe Administrator
			 shall submit an annual report on the SPIA grant program under this section to
			 the Congress.
			7.Field EMS
			 quality
			(a)Medical
			 oversight
				(1)In
			 generalTo improve medical oversight of field EMS and ensure
			 continuity and accountability for such medical oversight, the Administrator of
			 NHTSA shall—
					(A)establish national
			 guidelines for training, credentialing, and direction in connection with
			 medical oversight; and
					(B)promote
			 high-quality medical direction and maximization of participation and training
			 by physicians in medical direction.
					(2)ConsiderationsIn establishing guidelines under paragraph
			 (1)(A), the Administrator of NHTSA shall take into consideration—
					(A)nationally
			 recognized guidelines;
					(B)relevant
			 stakeholder input; and
					(C)the unique needs
			 associated with the provision of field EMS in rural areas or by
			 volunteers.
					(3)FlexibilityThe guidelines established under paragraph
			 (1)(A) shall ensure high-quality training, credentialing, and direction in
			 connection with medical oversight of field EMS at the State, regional, and
			 local levels while providing sufficient flexibility to account for historical
			 and legitimate differences in field EMS among States, regions, and
			 localities.
				(4)Required use of
			 guidelinesAs a condition on receipt of a grant under section 5
			 or 6, the Administrator of NHTSA shall require the grant recipient to adopt and
			 implement (to the extent applicable) the guidelines established under paragraph
			 (1)(A).
				(b)GAO study and
			 report
				(1)In
			 generalThe Comptroller General of the United States shall
			 complete a study on—
					(A)medical and
			 administrative liability issues that may impede—
						(i)medical direction
			 provided by physicians directly regarding specific patients or medial oversight
			 provided by physicians in establishing medical protocols, procedures, and other
			 activities related to the provision of emergency medical care in field EMS;
			 or
						(ii)the
			 highest quality emergency medical care in field EMS provided by personnel other
			 than physicians such as emergency medical technicians and paramedics;
						(B)reimbursement for
			 any component of medical oversight; and
					(C)such other issues
			 as the Comptroller General deems appropriate relating to improving the quality
			 and medical oversight of emergency medical care in field EMS.
					(2)Report to
			 CongressNot later than 18
			 months after the date of the enactment of this Act, the Comptroller General
			 shall complete the study under paragraph (1) and submit a report to the
			 Congress on the results of such study, including any recommendations.
				(c)Data collection
			 and exchange
				(1)National EMS
			 Information System
					(A)In
			 generalThe Administrator of NHTSA may maintain, improve, and
			 expand the National EMS Information System, including the National EMS
			 Database.
					(B)StandardizationIn
			 carrying out subparagraph (A), the Administrator of NHTSA shall promote the
			 collection and reporting of data on field EMS in a standardized manner.
					(C)Availability of
			 dataThe Administrator of NHTSA shall ensure that information in
			 the National EMS Database (other than individually identifiable information) is
			 available to Federal and State policymakers, EMS stakeholders, and
			 researchers.
					(D)Technical
			 assistanceIn carrying out subparagraph (A), the Administrator of
			 NHTSA may provide technical assistance to State and local agencies, field EMS
			 agencies, and other entities deemed appropriate by the Administrator to assist
			 in the collection, analysis, and reporting of data.
					(2)Report on data
			 gaps
					(A)In
			 generalNot later than 12 months after the date of the enactment
			 of this Act, the Administrator of NHTSA, in consultation with the Secretary of
			 Health and Human Services, shall submit to the Congress a report that—
						(i)identifies gaps in
			 the collection of data related to the provision of field EMS; and
						(ii)includes
			 recommendations for improving the collection, reporting, and analysis of such
			 data.
						(B)RecommendationsThe
			 recommendations required by subparagraph (A)(ii) shall—
						(i)take into consideration the recommendations
			 of FICEMS and NEMSAC and relevant stakeholders;
						(ii)recommend methods
			 for improving data collection and reporting and analysis without unduly
			 burdening reporting entities and without duplicating existing data sources
			 (such as data collected by the National Trauma Data Bank);
						(iii)address the
			 quality and availability of data related to the provision of field EMS and
			 utilization of field EMS with respect to a variety of illnesses and injuries
			 (in both the everyday provision of field EMS and catastrophic or disaster
			 response) including—
							(I)cardiac events such as chest pain, sudden
			 cardiac arrest, and STEMI;
							(II)stroke;
							(III)trauma;
							(IV)disaster and
			 catastrophic incidents, such as incidents related to terrorism or natural or
			 manmade disasters; and
							(V)ambulance
			 diversion and patient parking; and
							(iv)include an analysis of the variety of
			 services provided by field EMS agencies.
						(3)Report on data
			 integration to promote quality of careNot later than 18 months
			 after the date of the enactment of this Act, the Secretary of Health and Human
			 Services, acting through the head of the Office of the National Coordinator for
			 Health Information Technology, in collaboration with FICEMS and the
			 Administrator of NHTSA as appropriate, and taking into consideration input from
			 relevant stakeholders, shall submit a report (including recommendations) on
			 issues, impediments, and potential solutions pertaining to the following
			 objectives:
					(A)Incorporation of
			 field EMS patient care reports into patient electronic health records, taking
			 into consideration—
						(i)the extent to
			 which field EMS patient care reports are presently created in electronic format
			 and the potential for elements of such reports to be incorporated into patient
			 electronic health records;
						(ii)the data elements
			 of field EMS patient care reports that would promote quality and efficiency of
			 care if incorporated into patient electronic health records;
						(iii)potential modifications to the Medicare and
			 Medicaid programs under titles XVIII and XIX, respectively, of the Social
			 Security Act or other Federal health programs (including potential
			 modifications to the HITECH Act (title XIII of division A of Public Law 111–5)
			 including modifications to the entities included as eligible for incentive
			 payments under section 1848(o), 1853(l) (to the extent that such section
			 1848(o) is applied), or 1903(t) of the Social Security Act, criteria for
			 certified EHR technology for purposes of such sections, and objectives and
			 measures for determining meaningful use of such technology for purposes of such
			 sections) to provide appropriate reimbursement and financial incentives for EMS
			 agencies—
							(I)to maintain field
			 EMS patient care reports in a structured electronic format; and
							(II)to otherwise
			 adopt and use electronic health records; and
							(iv)potential
			 modifications to the HITECH Act to provide incentives to eligible hospitals
			 under section 1886(n), 1853(m) (to the extent that such section 1886(n) is
			 applied), or section 1814(l)(3) of the Social Security Act to incorporate
			 appropriate data elements of field EMS patient care reports into patient
			 electronic health records.
						(B)Incorporation of
			 patient health information created subsequent to the receipt of field EMS
			 emergency care into NEMSIS, taking into consideration—
						(i)what types of
			 medical information created subsequent to the receipt of field EMS emergency
			 care (such as outcomes information or information regarding subsequent care and
			 treatment) would, if included in NEMSIS, be potentially useful in evaluating
			 and improving the quality of EMS care;
						(ii)how best to
			 integrate such information into NEMSIS;
						(iii)potential
			 modifications to the HITECH Act to require eligible hospitals, as defined in
			 section 1886(n)(6)(B) of the Social Security Act, for purposes of incentive
			 payments under 1886(b)(3)(B)(ix) and 1886(n) of such Act, to develop or report
			 relevant data to NEMSIS or other appropriate State or private registries;
			 and
						(iv)potential
			 modifications to the Medicare and Medicaid programs under titles XVIII and XIX,
			 respectively, of the Social Security Act or other Federal health programs to
			 provide appropriate reimbursement and financial incentives for field EMS
			 agencies to develop or report relevant data to NEMSIS or other appropriate
			 State or private registries.
						(d)Clarification of
			 HIPAA
				(1)Exchange of
			 information related to the treatment of patients
					(A)In
			 generalNothing in HIPAA
			 privacy and security law (as defined in section 3009(a)(2) of the Public Health
			 Service Act (42 U.S.C. 300jj–19(a)(2))) shall be construed as prohibiting the
			 exchange of information between field EMS practitioners treating an individual
			 and personnel of a hospital to which the individual is transported for the
			 purposes of relating information on the medical history, treatment, care, and
			 outcome of such individual (including any health care personnel safety issues
			 such as infectious disease).
					(B)GuidelinesThe Secretary of Health and Human Services
			 shall establish guidelines for exchanges of information between field EMS
			 practitioners treating an individual and personnel of a hospital to which the
			 individual is transported to protect the privacy of the individual while
			 ensuring the ability of such EMS practitioners and hospital personnel to
			 communicate effectively to further the continuity and quality of emergency
			 medical care provided to such individual.
					(2)NEMSIS
			 dataNothing in HIPAA privacy
			 and security law (as defined in section 3009(a)(2) of the Public Health Service
			 Act (42 U.S.C. 300jj–19(a)(2))) shall be construed as prohibiting—
					(A)a field EMS agency
			 from submitting EMS data to the State EMS Office for the purpose of quality
			 improvement and data collection by the State for submission to NEMSIS;
			 or
					(B)the State EMS
			 Office from submitting aggregated non-individually identifiable EMS data to the
			 National EMS Database maintained by NHTSA.
					8.Field EMS
			 education grants
			(a)In
			 generalFor the purpose of
			 promoting field EMS as a health profession and ensuring the availability,
			 quality, and capability of field EMS educators, practitioners, and medical
			 directors, the Secretary of Health and Human Services, acting through the
			 Administrator of the Health Resources and Services Administration, may make
			 grants to eligible entities for the development, availability, and
			 dissemination of field EMS education programs and courses that improve the
			 quality and capability of field EMS personnel. In carrying out this section,
			 the Secretary shall take into consideration input from the Administrator of
			 NHTSA, FICEMS, NEMSAC, the National Health Care Workforce Commission
			 established under section 5101 of the Patient Protection and Affordable Care
			 Act (42 U.S.C. 294q), and relevant stakeholders.
			(b)EligibilityIn
			 this section, the term eligible entity means an educational
			 organization, an educational institution, a professional association, and any
			 other entity involved with the education of field EMS practitioners.
			(c)Use of
			 fundsThe Secretary of Health and Human Services may award a
			 grant to an eligible entity under paragraph (1) only if the entity agrees to
			 use the grant to—
				(1)develop and
			 implement education programs that—
					(A)train field EMS trainers and promote the
			 adoption and implementation of the education standards identified in the
			 Emergency Medical Services Education Agenda for the Future: A Systems
			 Approach including any revisions thereto;
					(B)bridge the gap in
			 knowledge and skills in field EMS and among field EMS and other allied health
			 professions to develop a larger cadre of educational instructors and build a
			 stronger and more flexible field EMS practitioner corps; or
					(C)provide training
			 and retraining programs to provide displaced workers the opportunity to enter a
			 field EMS profession;
					(2)develop and
			 implement educational courses pertaining to—
					(A)instructor
			 courses;
					(B)provision of
			 medical direction of field EMS;
					(C)field EMS
			 practitioners, including physicians, emergency medical technicians, paramedics,
			 nurses, and other relevant clinicians providing emergency medical care in the
			 field;
					(D)field EMS
			 educational and clinical research;
					(E)bridge programs
			 among field EMS, nursing, and other allied health professions;
					(F)field EMS management;
					(G)national
			 evidence-based guidelines; and
					(H)translation of the
			 lessons learned in military medicine to field EMS;
					(3)evaluate education and training courses and
			 methodologies to identify optimal educational modalities for field EMS
			 practitioners;
				(4)improve the field
			 EMS education infrastructure by increasing the number of field EMS instructors
			 and the quality of their preparation by improving, enhancing, and modernizing
			 the dissemination of EMS education, including distance learning, and by
			 establishing quality improvement for EMS education programs;
				(5)enhance the
			 opportunity for medical direction training and for promoting appropriate
			 medical oversight of field emergency medical care;
				(6)improve systems to
			 design, implement, and evaluate education for prospective and current field EMS
			 providers; or
				(7)carrying out such
			 other activities as the Secretary may identify.
				(d)PriorityThe Secretary of Health and Human Services,
			 in consultation with NHTSA and relevant stakeholders, and taking into
			 consideration the recommendations of FICEMS and NEMSAC, shall establish a
			 system of prioritization in awarding grants under this section to eligible
			 entities.
			(e)Duration of
			 grantsGrants under this section shall be for a period of 1 to 3
			 years.
			(f)ApplicationThe Secretary of Health and Human Services
			 may not award a grant to an eligible entity under this section unless the
			 entity submits an application to the Secretary in such form, in such manner,
			 and containing such agreements, assurances, and information as the Secretary
			 may require. The Secretary shall ensure that the requirements for submitting an
			 application under this section are not unduly burdensome.
			9.Evaluating
			 innovative models for access and delivery of field EMS for patients
			(a)Evaluation
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of Health and Human Services, in consultation with the
			 Administrator of NHTSA, and taking into consideration the recommendations of
			 NEMSAC and FICEMS, shall complete an evaluation of—
					(A)alternative
			 delivery models for medical care through field EMS; and
					(B)the integration of
			 field EMS patients with other medical providers and facilities as medically
			 appropriate.
					(2)Specific
			 issuesThe evaluation under paragraph (1) shall consider each of
			 the following:
					(A)Alternative
			 dispositions of low-acuity patients (as defined by the Secretary of Health and
			 Human Services) such as transporting patients by ambulance to destinations
			 other than a hospital such as the office of the patient’s physician, an urgent
			 care center, or the facilities of another health care provider as medically
			 necessary and appropriate.
					(B)Medical liability
			 issues associated with transport to destinations other than a hospital
			 emergency department.
					(C)Necessary
			 protections to ensure that patients receive the appropriate care in the
			 appropriate setting without delay.
					(D)Whether there are
			 any barriers to providing alternate dispositions to low-acuity patients who are
			 not in need of care in hospital emergency departments.
					(E)Other issues
			 determined by the Secretary of Health and Human Services, including, when
			 possible, issues recommended by FICEMS or NEMSAC for evaluation under this
			 subsection.
					(b)Demonstration
			 projects
				(1)In
			 generalBeginning not later
			 than 1 year after the date of the enactment of this Act, the Secretary of
			 Health and Human Services shall conduct or support up to 5 demonstration
			 projects to—
					(A)evaluate the implementation of alternative
			 dispositions of low-acuity field EMS patients (such as transporting patients by
			 ambulance to alternate destinations when medically appropriate and in the
			 patients’ best interests); and
					(B)determine whether such dispositions—
						(i)improve the
			 safety, effectiveness, timeliness, and efficiency of EMS; and
						(ii)reduce overall
			 utilization and expenditures under the Medicare program under title XVIII of
			 the Social Security Act.
						(2)Evidence-based
			 protocolsThe Secretary of
			 Health and Human Services shall ensure that at least one demonstration project
			 under paragraph (1) evaluates evidence-based protocols that give guidance on
			 selection of the destination to which patients are transported.
				(3)DurationThe
			 period of a demonstration project under paragraph (1) shall not exceed 36
			 months.
				(4)ResearchIf
			 the Secretary of Health and Human Services determines that further research is
			 necessary prior to or in conjunction with the demonstration projects under this
			 subsection in order to evaluation the implementation of alternative
			 dispositions of low-acuity field EMS patients, the Secretary shall conduct or
			 support such research.
				(5)Authorization of
			 appropriationsOf the amount
			 made available to carry out section 1115A of the Social Security Act (42 U.S.C.
			 1315a) for a fiscal year, there are authorized to be appropriated such sums as
			 may be necessary to carry out this subsection.
				(c)Report to
			 CongressNot later than 1 year after the completion of all
			 demonstration projects under subsection (b), the Secretary of Health and Human
			 Services shall submit to the Congress a report on the results of activities
			 under this section, including recommendations on the efficacy of alternative
			 dispositions of low-acuity field EMS patients.
			10.Enhancing
			 research in field EMS
			(a)Models To be
			 tested by Center for Medicare and Medicaid InnovationSection 1115A(b)(2)(B) of title XI of the
			 Social Security Act (42 U.S.C. 1315a(b)(2)(B)) is amended by adding at the end
			 the following:
				
					(xxi)Enhancing health outcomes for patients
				receiving field emergency medical services and improving timely and efficient
				delivery of high-quality field emergency medical services, such as through
				regionalization of emergency care or medical transport to alternate
				destinations.
					.
			(b)Emergency
			 medical researchSection 498D of the Public Health Service Act
			 (42 U.S.C. 289g–4) is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)Field EMS
				emergency medical researchThe Secretary shall conduct research and
				evaluation relating to field EMS through the Agency for
				Healthcare Research and Quality and the Center for Medicare and Medicaid
				Innovation.
						.
				(c)Field EMS
			 practice centerSubpart II of part D of title IX of the Public
			 Health Service Act (42 U.S.C. 299b–33 et seq.) is amended by adding at the end
			 the following:
				
					938.Field EMS
				practice center
						(a)EstablishmentFor the purpose described in subsection
				(b), the Director shall establish within the Agency a Field EMS Evidence-Based
				Practice Center.
						(b)PurposeThe purpose of the Center is to conduct or
				support research to promote the highest quality of emergency medical care in
				field EMS and the most effective delivery system for the provision of such
				care. Research conducted or supported pursuant to the preceding sentence shall
				include—
							(1)comparative
				effectiveness research;
							(2)other appropriate
				clinical or systems research; and
							(3)research
				addressing—
								(A)critical care
				transport;
								(B)off-shore
				operations;
								(C)tactical emergency
				medical services; and
								(D)the application of
				lessons learned in military field medicine in the delivery of emergency medical
				care in field EMS.
								(c)DefinitionIn this section:
							(1)The term
				Center means the Field EMS Evidence-Based Practice Center
				established under subsection (a).
							(2)The term
				field EMS has the meaning given to such term in section 3 of the
				Field EMS Quality, Innovation, and Cost
				Effectiveness Improvements Act of
				2010.
							.
			(d)Limitations on
			 certain uses of researchSection 1182 of the Social Security Act
			 (42 U.S.C. 1320e–1) is amended by striking section 1181 each
			 place it appears and inserting section 1181 of this Act or section
			 498D(c) or 938 of the Public Health Service Act.
			(e)Regulatory
			 barriersFor the purposes of research conducted pursuant to this
			 section or any other research funded by the Department of Health and Human
			 Services related to emergency medical services in the field in which informed
			 consent is required but may not be attainable, the Secretary of Health and
			 Human Services shall—
				(1)evaluate and
			 consider the patient and research issues involved; and
				(2)address regulatory
			 barriers to such research related to the need for informed consent in a manner
			 that ensures adequate patient safety and notification, and submit
			 recommendations to Congress for any changes to Federal statutes necessary to
			 address such barriers.
				11.National
			 Emergency Medical Services Advisory Council
			(a)EstablishmentThe
			 Administrator of NHTSA shall establish and administer a National Emergency
			 Medical Services Advisory Council.
			(b)Duties and
			 authorities
				(1)In
			 generalNEMSAC—
					(A)shall provide
			 advice and recommendations regarding Federal field EMS programs and activities
			 to NHTSA, FICEMS, and other Federal agencies that deliver field EMS or support
			 State or local field EMS;
					(B)may, upon request by any Federal agency,
			 provide that agency with recommendations on field EMS matters; and
					(C)shall provide a
			 national forum for individuals and entities outside of the Federal Government
			 to deliberate on field EMS issues.
					(2)AuthorityIn
			 carrying out paragraph (1), NEMSAC may gather data and provide advice and
			 recommendations on—
					(A)the national
			 strategy under section 4(b);
					(B)any grant program
			 established under this Act;
					(C)any data
			 collection improvement activity under this Act;
					(D)compliance with
			 any requirement imposed under this Act;
					(E)any Federal field
			 EMS program or activity;
					(F)strengthening
			 field EMS systems through enhanced workforce development, education, training,
			 exercises, equipment, medical oversight, or otherwise;
					(G)improved Federal
			 coordination and support of EMS systems; and
					(H)other field EMS
			 issues for which recommendations are solicited by the Administrator of NHTSA,
			 FICEMS, or other Federal agencies.
					(c)Appointment,
			 terms, and members
				(1)In
			 generalNEMSAC shall be composed of not more than 26 members,
			 each appointed by the Administrator of NHTSA.
				(2)Terms
					(A)In
			 generalExcept as provided in subparagraph (B), the Administrator
			 of NHTSA shall appoint the members of NEMSAC to serve for a term of 3
			 years.
					(B)Initial
			 membersOf the initial members of NEMSAC—
						(i)not
			 more than 8 shall be appointed for a term of 1 year;
						(ii)not
			 more than 8 shall be appointed for a term of 2 years; and
						(iii)not more than 10
			 shall be appointed for a term of 3 years.
						(3)EligibilityNo
			 official or employee of the Federal Government may serve as a member of
			 NEMSAC.
				(4)SelectionIn
			 appointing the members of NEMSAC, the Administrator of NHTSA shall—
					(A)select members
			 based on their individual expertise, not as representatives of specific
			 organizations;
					(B)ensure that the
			 membership of NEMSAC—
						(i)includes balanced
			 representation across the field EMS community; and
						(ii)has
			 sufficient EMS expertise and geographic and demographic diversity to accurately
			 reflect the EMS community as a whole;
						(C)to the extent
			 practical, ensure that the membership of NEMSAC includes representation
			 of—
						(i)volunteer
			 EMS;
						(ii)fire-based
			 EMS;
						(iii)nongovernmental
			 EMS;
						(iv)hospital-based
			 EMS;
						(v)tribal EMS;
						(vi)air
			 medical EMS;
						(vii)local EMS
			 service director/administrators;
						(viii)EMS medical
			 directors;
						(ix)emergency
			 physicians;
						(x)trauma
			 surgeons;
						(xi)pediatric
			 emergency physicians;
						(xii)State EMS
			 directors;
						(xiii)State highway
			 safety directors;
						(xiv)EMS
			 educators;
						(xv)public safety
			 call-takers and dispatchers;
						(xvi)EMS data
			 managers;
						(xvii)EMS
			 researchers;
						(xviii)emergency
			 nurses;
						(xix)hospital
			 administration;
						(xx)public
			 health;
						(xxi)emergency
			 management;
						(xxii)State homeland
			 security directors;
						(xxiii)State or local
			 legislative bodies; and
						(xxiv)consumers not
			 directly affiliated with an emergency medical system or health care
			 organization; and
						(D)appoint at least 2
			 members without regard to the categories listed in subparagraph (C).
					(5)VacanciesA vacancy in the membership of NEMSAC
			 shall—
					(A)not affect the
			 powers of NEMSAC; and
					(B)be filled in the
			 manner in which the original appointment was made.
					(6)No pay; travel
			 expensesEach member of NEMSAC shall serve without pay, but shall
			 be reimbursed for travel and per diem in lieu of subsistence expenses during
			 the performance of duties of NEMSAC while away from home or his or her regular
			 place of business, in accordance with applicable provisions under subchapter I
			 of chapter 57 of title 5, United States Code.
				(7)ChairpersonThe Administrator of NHTSA shall select the
			 Chairperson of NEMSAC from its members.
				(d)MeetingsBeginning
			 with the first calendar year following the enactment of this Act, NEMSAC shall
			 meet at least twice per calendar year.
			(e)Personnel;
			 reimbursement for services
				(1)Detail of NHTSA
			 personnelThe Administrator
			 of NHTSA shall detail to NEMSAC, without reimbursement, such personnel of NHTSA
			 as the Administrator determines necessary to carry out this section.
				(2)Reimbursement
			 for certain servicesIf NEMSAC performs services at the request
			 of a Federal agency, such agency shall reimburse NHTSA for the actual cost of
			 such services. The Administrator of NHTSA shall establish the method for
			 calculating and providing reimbursement under the preceding sentence.
				(f)Federal Advisory
			 Committee ActExcept as inconsistent with this section, NEMSAC
			 shall operate in accordance with the Federal Advisory Committee Act (5 U.S.C.
			 App.).
			(g)DurationNotwithstanding
			 section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), NEMSAC shall
			 be of permanent duration.
			(h)Functions,
			 Personnel, Assets, Liabilities, and Administrative ActionsAll functions, personnel, assets, and
			 liabilities of, and administrative actions applicable to, the National
			 Emergency Medical Services Advisory Council of the Department of
			 Transportation, as in existence on the day before the date of the enactment of
			 this Act, shall be transferred to the National Emergency Medical Services
			 Advisory Council established under this section.
			(i)Annual
			 reportsEach year, NEMSAC shall submit to NHTSA and FICEMS a
			 report describing NEMSAC’s activities, positions, and recommendations. The
			 Administrator of NHTSA shall promptly provide each such report to the
			 appropriate congressional committees of jurisdiction.
			12.Emergency care
			 coordination
			(a)In
			 generalSubtitle B of title
			 XXVIII of the Public Health Service Act (42 U.S.C. 300hh–10 et seq.) is amended
			 by adding at the end the following:
				
					2816.Emergency care
				coordination
						(a)Emergency Care
				Coordination Center
							(1)EstablishmentThe
				Secretary shall establish, within the Office of the Assistant Secretary for
				Preparedness and Response, an Emergency Care Coordination Center (in this
				section referred to as the Center), to be headed by a
				Director.
							(2)DutiesThe
				Secretary, acting through the Director of the Center, in coordination with the
				Federal Interagency Committee on Emergency Medical Services, shall—
								(A)promote and fund
				research in emergency medicine and trauma health care;
								(B)promote regional
				partnerships and more effective emergency medical systems in order to enhance
				appropriate triage, distribution, and care of routine community patients;
				and
								(C)promote local,
				regional, and State emergency medical systems’ preparedness for and response to
				public health events.
								(b)Council of
				Emergency Care
							(1)EstablishmentThe
				Secretary, acting through the Director of the Center, shall establish a Council
				of Emergency Care to provide advice and recommendations to the Director on
				carrying out this section.
							(2)CompositionThe
				Council shall be comprised of employees of the departments and agencies of the
				Federal Government who are experts in emergency care and management.
							(c)Report
							(1)SubmissionNot
				later than 12 months after the date of the enactment of this section, the
				Secretary shall submit to the Congress an annual report on the activities
				carried out under this section.
							(2)ConsiderationsIn
				preparing a report under paragraph (1), the Secretary shall consider factors
				including—
								(A)emergency
				department crowding and boarding; and
								(B)delays in care
				following
				presentation.
								.
			(b)Functions,
			 Personnel, Assets, Liabilities, and Administrative ActionsAll
			 functions, personnel, assets, and liabilities of, and administrative actions
			 applicable to, the Emergency Care Coordination Center, as in existence on the
			 day before the date of the enactment of this Act, shall be transferred to the
			 Emergency Care Coordination Center established under section 2816(a) of the
			 Public Health Service Act, as added by subsection (a).
			13.Emergency
			 Medical Services Trust Fund
			(a)Designation of
			 income tax overpayments and additional contributions for emergency medical
			 servicesSubchapter A of
			 chapter 61 of the Internal Revenue Code of 1986 (relating to returns and
			 records) is amended by adding at the end the following new part:
				
					IXDesignation of
				income tax overpayments and additional contributions for emergency medical
				services
						6097.Designation by
				individuals
							(a)In
				generalEvery individual
				(other than a nonresident alien)—
								(1)may designate that
				a specified portion of any overpayment of tax for a taxable year, and
								(2)may designate that
				an amount in addition to any payment of tax for such taxable year and any
				designation under paragraph (1),
								shall be
				used to fund the Emergency Medical Services Trust Fund. Designations under the
				preceding sentence shall be in an amount not less than $1 and the Secretary
				shall provide for elections in amounts of $1, $5, $10, or such other amount as
				the taxpayer designates.(b)Adjusted income
				tax liabilityFor purposes of
				this section, the term adjusted income tax liability means income
				tax liability (as defined in section 6096(b)) reduced by any amount designated
				under section 6096 (relating to designation of income tax payments to
				Presidential Election Campaign Fund).
							(c)Overpayments
				Treated as RefundedFor purposes of this title, any portion of an
				overpayment of tax designated under subsection (a) shall be treated as—
								(1)being refunded to
				the taxpayer as of the last date prescribed for filing the return of tax
				imposed by chapter 1 (determined without regard to extensions) or, if later,
				the date the return is filed, and
								(2)a contribution
				made by such taxpayer on such date to the United States.
								(d)Manner and time
				of designationA designation under subsection (a) may be made
				with respect to any taxable year—
								(1)at the time of
				filing the return of the tax imposed by chapter 1 for such taxable year,
				or
								(2)at any other time
				(after the time of filing the return of the tax imposed by chapter 1 for such
				taxable year) specified in regulations prescribed by the Secretary.
								Such
				designation shall be made in such manner as the Secretary prescribes by
				regulations except that, if such designation is made at the time of filing the
				return of the tax imposed by chapter 1 for such taxable year, such designation
				shall be made either on the first page of the return or on the page bearing the
				signature of the
				taxpayer..
			(b)Emergency
			 Medical Services Trust FundSubchapter A of chapter 98 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					9512.Emergency
				Medical Services Trust Fund
						(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Emergency Medical Services Trust
				Fund, consisting of such amounts as may be credited or paid to such
				trust fund as provided in section 6097.
						(b)Transfers to
				trust fundThere are hereby
				appropriated to the Emergency Medical Services Trust Fund amounts equivalent to
				the amounts of the overpayments of tax to which designations under section 6097
				apply.
						(c)Expenditures
				from trust fundAmounts in
				the Emergency Medical Services Trust Fund shall be available, as provided in
				appropriation Acts, only for purposes of making expenditures to carry out
				section 14(a)(2) of the Field EMS Quality,
				Innovation, and Cost Effectiveness Improvements Act of 2010. If,
				for any fiscal year, amounts remain in the Emergency Medical Services Trust
				Fund after making such expenditures, such amounts shall be available, as
				provided in appropriation Acts, to carry out sections 498D, 1203, and 1204 of
				the Public Health Service Act; part D of title XII of such Act; and part H of
				title XII of such
				Act.
						.
			(c)Clerical
			 amendments
				(1)Clerical
			 amendmentThe table of parts for subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new item:
					
						Part. IX. Designation of income tax
				overpayments and additional contributions for emergency medical
				services..
					
				(2)The table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding at
			 the end the following new item:
					
						
							Sec. 9512. Emergency Medical Services Trust
				Fund.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			14.Authorization of
			 appropriations
			(a)In
			 generalOut of monies in the Emergency Medical Services Trust
			 Fund, there are authorized to be appropriated—
				(1)$11,000,000 shall be for carrying out
			 sections 4, 7, 9(a), 9(c), and 11 of this Act, and section 2816 of the Public
			 Health Service Act (as added by section 12 of this Act) for each of fiscal
			 years 2013 through 2015;
				(2)$200,000,000 shall
			 be for carrying out section 5 of this Act for each of fiscal years 2012 through
			 2015;
				(3)$50,000,000 shall
			 be for carrying out section 6 of this Act for each of fiscal years 2012 through
			 2015;
				(4)$15,000,000 shall
			 be for carrying out section 8 of this Act for each of fiscal years 2012 through
			 2015; and
				(5)$45,000,000 shall
			 be for carrying out sections 498D(c) and 938 of the Public Health Service Act,
			 as added by subsections (b) and (c) of section 10 of this Act, for each of
			 fiscal years 2012 through 2015.
				(b)Start-Up
			 funding
				(1)There are authorized to be appropriated
			 $11,000,000 for each of fiscal years 2011 and 2012 to carry out the provisions
			 specified in subsection (a)(1).
				(2)There are authorized to be appropriated
			 $50,000,000 for fiscal year 2012 to carry out the provisions specified in
			 paragraphs (2), (3), (4), and (5) of subsection (a), to be allocated in
			 proportion to the authorizations of appropriations specified in such
			 paragraphs. The amount of funds authorized to be appropriated under subsection
			 (a) for fiscal year 2012 (out of any monies in the Emergency Medical Services
			 Trust Fund) shall be reduced by the amount of any funds made available under
			 this paragraph.
				(c)Administrative
			 expensesOf the amount made
			 available under subsection (a) or (b) to carry out each of the provisions
			 specified in subsection (a), not more than 5 percent of each such amount may be
			 used for Federal administrative expenses.
			
